Citation Nr: 0521096	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-22 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a higher rating for residuals of a gunshot 
wound of the nose.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1965 to October 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision which, 
in pertinent part, granted service connection and a 
noncompensable rating for residuals of dental trauma of teeth 
numbered 7, 8, 9, and 10; granted service connection and a 
noncompensable rating for headaches, effective July 28, 1999; 
and granted service connection and a noncompensable rating 
for residuals of a gunshot wound of the nose, effective 
December 28, 2001.  In March 2003, the veteran testified at a 
Travel Board hearing at the RO.  

In an August 2004 decision, the Board denied a higher 
(compensable) rating for residuals of dental trauma of teeth 
numbered 7, 8, 9, and 10, and denied a higher (compensable) 
rating for headaches.  The Board remanded the remaining issue 
on appeal for further development.  

A January 2005 RO decision increased the rating for the 
veteran's service-connected residuals of a gunshot wound of 
the nose to 10 percent, effective August 23, 2004.  

The Board notes that in a May 2005 statement, the veteran's 
representative raised the issues of entitlement to service 
connection for a sinus condition, claimed as secondary to the 
veteran's service-connected residuals of a gunshot wound of 
the nose, and entitlement to a higher (compensable) rating 
for residuals of dental trauma of teeth numbered 7, 8, 9, and 
10.  The veteran's representative also raised the issue of 
entitlement to a compensable rating on the basis of multiple 
noncompensable service-connected disabilities for the period 
prior to August 23, 2004.  Such issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  



REMAND

This case was previously remanded by the Board in August 
2004, partly for a VA examination as to the veteran's 
service-connected residuals of a gunshot wound of the nose.  
The remand specifically stated that all indicated studies, 
including X-ray studies and unretouched color photographs, 
should be conducted.  

The veteran was afforded a VA examination in August 2004.  
The assessment was scarring to the bridge of the nose 
(previous gunshot wound) with mild to moderate impairment 
secondary to pain.  The examiner reported that sinus films 
were normal and that the veteran would forward copies of 
photographs to the RO.  

The Board notes that the photographs indicated by the 
examiner pursuant to the August 2004 examination are not of 
record.  As noted above, the Board's August 2004 remand 
specifically requested that photographs should be associated 
with the examination.  Thus, the case must again be remanded 
to obtain such photographs.  See Stegall v. West, 11 Vet.App. 
268 (1998).  

Additionally, the Board observes, as noted above, that the RO 
increased the rating for the veteran's service-connected 
residuals of a gunshot wound of the nose to 10 percent, 
effective August 23, 2004 (the date of the VA examination).  
The 10 percent rating was apparently granted based on a 
superficial scar that was painful on examination pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7804.  The Board notes 
that there is no specific indication that the RO considered 
whether the veteran is entitled to separate ratings for a 
superficial scar that was painful on examination and for a 
scar indicative of disfigurement under Diagnostic Code 7800.  
See Esteban v. Brown, 6 Vet.App. 259 (1994).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
the photographs taken at the time of the August 2004 VA 
examination and to address the issue of separate ratings as 
noted above.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Obtain the photographs taken at the 
August 2004 VA examination.  If those 
photographs are not available, schedule 
the veteran for a VA examination to 
obtain unretouched color photographs of 
his gunshot wound scar of the nose.

2.  Thereafter, review the veteran's claim 
for a higher rating for residuals of a 
gunshot wound of the nose, to include 
whether separate ratings are indicated 
under the appropriate diagnostic codes for 
scars.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



